Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, Species I, and Claims 1-4, 9-10 in the reply filed on 2/1/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/5/2019.  

Drawings
Previous drawing objections withdrawn.

Claim Objections
Previous claim objections withdrawn.



Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 9-10, 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20210098912 A1)
1. Park teaches a connection assembly for radio frequency (RF) components, the connection assembly comprising: 
a filter (20, figs 2-4) comprising an opening section (inner portion of 21, figs 4, 5) and a protrusion (50, figs 4, 5) formed in the opening section; 
a printed circuit board (PCB) including a feeding line (signal line mentioned in [0005]); 
an elastic structure (90, fig 5) attached to a first surface of the PCB ([0093] recites ‘while the plurality of support pieces 92 are supported on one surface of the outer member 8 configured as any one of an antenna board and a PCB board’) and extended along with a direction perpendicular to the first surface of the PCB (downwards direction of fig 5, see also figs 2, 3 which indicate filter 20 between PCBs 5, 8); and 
an RF component connected to the PCB (since [0093] indicates ‘antenna board’), 
wherein a first portion of the elastic structure (top of 92, fig 5) is disposed on the first surface of the PCB and is connected to the feeding line to the RF component ([0093] recites ‘while the plurality of support pieces 92 are supported on one surface of the outer member 8 configured as any one of an antenna board and a PCB board’), 
wherein a second portion of the elastic structure (bottom of 90, fig 5) is configured to detachably engage a flat surface of the protrusion (flat surface of 50, fig 5), to form an electrical connection between the filter and the RF component (since 40 is a part of filter 20, see also [0095]), 
wherein a first surface of the filter comprises the opening section (fig 5) and is coupled to the first surface of the PCB (since 92 contacts the PCB, [0093]), 
wherein the opening section forms a guide region (region which holds 90, 27, 50, fig 5) wider than a region of the elastic structure (since it includes 90), in respect to a plane for the first surface of the PCB (horizontal direction of fig 5), 
wherein the flat surface of the protrusion is disposed within the guide region (fig 5), and 
wherein the guide region comprises a space (see annotated fig 5) to guide flexible arrangement ([0096] recites ‘the star washer 90 serves to absorb assembly tolerance’) between the protrusion and the elastic structure according to a first range (see annotated fig 5) in the direction perpendicular to the first surface of the PCB and a second range (see annotated fig 5) in a region parallel to the first surface of the PCB (fig 5, [0093]).  

    PNG
    media_image1.png
    598
    557
    media_image1.png
    Greyscale


2. Park teaches the connection assembly of claim 1, wherein the elastic structure is capable of being flexibly arranged in the first surface of the PCB corresponding to the guide region ([0096] recites ‘the star washer 90 serves to absorb assembly tolerance’).

4. Park teaches the connection assembly of claim 1, wherein the first range is determined based on at least one among a height of the elastic structure, a degree of elasticity of the elastic structure, or a shape of the flat surface of the protrusion (since changing any of these properties would cause a change in the first range); and 
wherein the second range is determined based on at least one of an area of the at least one surface of the protrusion or an area of the opening section on the region parallel to the first surface of the filter (since changing the area of the opening section would cause a change in the second range).

9. Park teaches the connection assembly of claim 1, wherein the elastic structure is a structure which is capable of being deformed from a basic shape into a contracted shape based on pressure of the protrusion ([0096] recites ‘the star washer 90 serves to absorb assembly tolerance’), and wherein the pressure is associated with a difference between a height of the elastic structure from the first surface of the PCB and a height of the flat surface of the protrusion from the first surface of the filter (since the elastic structure is deformed between the PCB and protrusion, fig 5, [0093], [0096]).  

10. Park teaches the connection assembly of claim 1, wherein the second portion of the elastic structure comprises an outer surface (outer surface facing away from the opening, figs 4, 5), a contact part (bottom of 92, fig 5), and an inner surface (inner surface facing towards the opening, figs 4, 5), wherein the contact part comprises a ring-shaped contact part (figs 4, 5), to contact with the flat surface of the protrusion (fig 5), and 
wherein the inner surface is disposed in a ring-shaped inner region (figs 4, 5).

22. Park teaches the connection assembly of claim 10, wherein the outer surface forms an acute angle from the first surface of the PCB (since the outer surface forms an acute angle from the horizontal axis, fig 5), wherein, in case that a first pressure is provided to the elastic structure, the formed acute angle corresponds to a first value, and 
wherein, in case that a second pressure which is greater than the first pressure is provided to the elastic structure, the formed acute angle corresponds to a second value which is smaller than the first value (since a higher second pressure would cause more deformation so that the height of the elastic structure would be lower, which corresponds to a sharper, smaller angle).  


    PNG
    media_image2.png
    594
    899
    media_image2.png
    Greyscale


23. Park teaches the connection assembly of claim 10, wherein the outer surface further comprises a plurality of wrinkle parts for reducing a pressure (figs 4, 5).






0Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are made moot by the new rejections as shown above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841
                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841